DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendments filed on 06/09/2020 are acknowledged.
Claims 1-17 are pending for examination.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a radiation unit that radiates light; …an optical intensity detection unit that … detects optical intensity; …a control unit that calculates” in claims 1 and 16-17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The “radiation unit” is interpreted as “a fluorescent lamp, an LED, a laser, an incandescent lamp, an HID, or a halogen lamp” and equivalents thereof according to paragraph [0032] of the PGPUB; the “optical intensity detection unit” is interpreted as “a photodiode, a CCD, or a CMOS device” and equivalents thereof according to paragraph [0033] of the PGPUB”; and the “control unit” is interpreted as “CPU/ ROM/ RAM ” and equivalents thereof according to paragraphs [0039] and [0098] of the PGPUB
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101 (human organism)
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-17 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claims that depend directly or indirectly from claim 1 is/are also rejected due to said dependency.
In regard to claims 1 and 16-17, the claims recite “a radiation unit that radiates light having a predetermined optical intensity to a predetermined site of a living body from a point outside the living body toward an interior of the living body; an optical intensity detection unit that is spaced apart by a predetermined gap or continuously from a position irradiated with the light from the radiation unit and detects optical intensity of light emitted from the living body”. The phrase should be read as “a radiation unit configured to radiate light having a predetermined optical intensity to a predetermined site of a living body from a point outside the living body toward an interior of the living body; an optical intensity detection unit that is spaced apart by a predetermined gap or continuously from a position irradiated with the light from the radiation unit and configured to detect optical intensity of light emitted from the living body “ to avoid improperly defining the apparatus in relation to a living being.

Claim Rejections - 35 USC § 101 (Abstract Idea)
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-17 recite device/ method, which fall within one of statutory categories (i.e. process/ machine) (Step 1: YES). 
Step 2A Prong One analysis: Claims 1, 11, 19 and 22 recite “calculates a static parameter in the living body based on the optical intensity detected by the optical intensity detection unit, calculates a dynamic parameter that is an index of motion of blood based on a temporal change in the static parameter, and determines a living body site appropriate for lipid measurement based on the static parameter and the dynamic parameter “. The calculations of the parameters and the subsequent step/function of using them to determine a living body site appropriate for lipid measurement constitute an abstract idea of mathematical relationships/ calculations, which fall within at least one of the groupings of abstract ideas enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance (Mathematical Concepts). (Step 2A Prong One: YES). 
Step 2A Prong Two analysis: Claims 1 and 16-17 do not recite any specific device or element for implanting the claimed method. Claims 1 and 16-17 recite “a radiation unit; an optical intensity detection unit; and a control unit”. This judicial exception is not integrated into a practical application because the radiation unit and the optical intensity detection unit are unaffected by how the algorithm/ calculation operates. The control unit is merely a computer implementation of the claimed method/ function; i.e., using generic computer hardware in its routine and customary way.  Thus, there is no improvement or change in the function of the device (see at least MPEP 2106.05(a), (f) and (g)). And the optical emission and detection associated with the radiation unit and the optical intensity detection unit are considered as data gathering steps to be insignificant extra-solution activity. (Step 2A Prong Two: NO).
Step 2B: The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element(s), when considered separately and in combination, are associated with data gathering steps of insignificant extra-solution activity (see MPEP 2106.05(g)) and mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)) and do not improve the functioning of a computer, e.g. an improvement in the application of the mathematical relationship in determining substance concentration, which is, itself, an abstract idea  (see MPEP 2106.05(a)). The claims merely cover optical emission and detection of a tissue site obtained from known and existing technology and then using the data to make a correlation/ determination. The determination has no relationship to specific structure or machine, and does not change how the optical emission and detection are made/ performed. (Step 2B: No). Dependent claims do not recite additional elements/ features and do not add significantly more (i.e. an “inventive concept”) to the exception.
For these reasons, there is no inventive concept in the claims, and thus claims 1-17 are ineligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims that depend directly or indirectly from claim 11 is/are also rejected due to said dependency.
In regard to claim 11, “the blood flow rate” lacks sufficient antecedent basis. It is unclear whether “the blood flow rate” refers to “the average blood flow rate” recited in claim 10, which claim 11 depends from, or an additional blood flow rate. Clarification is requested by amendments. It is suggested that the relationship between the average blood flow rate, blood flow rates, and a period of time (e.g. similar to limitations recited in claim 5) should be set forth in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanayama (USPGPUB 2006/0079741 – applicant cited). In regard to claims 1 and 16-17, Kanayama discloses a lipid measurement device (Figs. 1-8 and associated descriptions) comprising: a radiation unit that radiates light having a predetermined optical intensity to a predetermined site of a living body from a point outside the living body toward an interior of the living body (element 2-1, Figs. 1 and 5 and associated descriptions; [0042-0050]; predetermined sites, Figs. 2 and 6 and associated descriptions); an optical intensity detection unit that is spaced apart by a predetermined gap or continuously from a position irradiated with the light from the radiation unit and detects optical intensity of light emitted from the living body in at least one position (element 2-4, Fig. 1 and associated descriptions; [0042-0050]); and a control unit (elements 3, 3-4 and 5, Figs. 1 and 5 and associated descriptions; [0042-0050]) that calculates a static parameter in the living body based on the optical intensity detected by the optical intensity detection unit (width and/or intensity of the detected signal (Figs. 2-3 and 7 and associated descriptions; [0053-0062]), calculates a dynamic parameter that is an index of motion of blood based on a temporal change in the static parameter (a variation/ difference between a maximum value and a minimum value of a plurality of light detecting signals, Figs. 4, 6 and 8 and associated descriptions; [0064]), and determines a living body site appropriate for lipid measurement (fat, [0004] and [0026]) based on the static parameter and the dynamic parameter (Figs. 1-8 and associated descriptions; both parameters, [0065]).
In regard to claim 2, Kanayama discloses the living body site appropriate for lipid measurement is a skin layer that is a surface layer where a vein or a capillary is present (Figs. 2 and 6 and associated descriptions).
In regard to claim 3, Kanayama discloses the control unit sets a measurement period for which the optical intensity is measured at 20 sec or shorter and calculates the dynamic parameter based on an amount of change in the optical intensity in the measurement period (0.5 second, [0059]; Figs. 2 and 6 and associated descriptions).
In regard to claim 15, Kanayama discloses the dynamic parameter is an index for analyzing the motion of the blood by using a standard deviation, Brownian motion, an autocorrelation function, frequency analysis, speckles, Doppler shift, Reynold's number, blood flow rate, an amount of blood, or pulsation width to measure the motion of the blood (Figs. 2 and 6 and associated descriptions; [0071]). 

Allowable Subject Matter
Claims 4-14 are objected to as being dependent upon a rejected base claim, but would be allowable if overcome the 35 USC 101 rejections and 35 USC 112(b) rejections and rewritten in independent form including all of the limitations of the base claim and any intervening claims
The following is a statement of reasons for the indication of allowable subject matter: In regard to claims 4 and 10, Walter et al. (USPGPUB 2018/0353134) teaches an optical measuring system (Figs. 1-340 comprises a light emitter (elements 14, 16, 112 and 114, Figs. 1-7), a light detector (elements 18, 24 and 116, Figs. 1-7) and a processor ([0230-0231]) determines whether the blood flow (perfusion) beneath the user's skin is sufficient using a signal quality detection methodology. Because the optomechanical sensor is a PPG sensor, this can be achieved by analyzing the quality of the PPG waveform, the signal-to-noise ratio of the PPG signal, blood oxygen level using SpO2 sensing, or the like; and If the perfusion is deemed to be insufficient, then a blood flow stimulator may be engaged to stimulate blood flow and to continue operation until the perfusion is deemed to be sufficient for at least one biometric measurement (Fig. 23 and [0231]). Kopotic et al. (USPN 6,470,199) teaches an oximeter device (Fig. 1) comprises multiple locations for placing emitter or detector on the device based on or associated with perfusion statuses of the user (elements 150/160 and measuring area near the toe, Figs. 1, 3B and 4; Col 6 lines 46- 56; Col 8 lines 4-8). Al-Ali et al. (USPN 6,334,065) teaches an oximetry system (Figs. 1-2, 6-7 and 15) comprises calculation of perfusion index (PI), an index of motion of blood, from the detected IR plethysmograph signals from a tissue site (Figs. 6-7 and 15; Col 15 line 50 – Col 16 line 7), the PI is calculated by PI= (IRmax - IRmin)/ IRDC , where IRmax is the maximum value, IRmin is the minimum value, and IRDC is the average value of the IR plethysmograph signal (Col 15 line 50 – Col 16 line 7). However, the prior art of record does not teach or suggest “the static parameter is a scatter coefficient, and the control unit calculates an optical scatter coefficient in the living body based on a ratio or a difference among optical intensities detected in a plurality of positions by the optical intensity detection unit” and “the static parameter is an average blood flow rate, and the control unit calculates the average blood flow rate in the living body based on the optical intensity detected by the optical intensity detection unit”, in combination with the other claimed elements/ steps. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHU CHUAN LIU whose telephone number is (571)270-5507. The examiner can normally be reached M-Th (6am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHU CHUAN LIU/Primary Examiner, Art Unit 3791